t c no united_states tax_court thomas ek johnston and thomas e johnston successor_in_interest to shirley l johnston deceased et al petitioners v commissioner of internal revenue respondent docket nos filed date held in this case involving a question of federal taxes respondent’s motion in limine to deny petitioners’ entitlement to assert the attorney-client_privilege granted based on the federal common_law doctrine_of implied waiver held further respondent’s motion for partial summary_judgment requesting collateral_estoppel based on state court proceedings denied lorraine g howell for petitioners louis b jack for respondent ' cases of the following petitioners are consolidated herewith thomas e johnston docket no and eric t johnston docket no opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes penalties petitioner year deficiency sec_6662 a sec_6663 thomas e johnston and dollar_figure dollar_figure dollar_figure shirley l johnston deceased docket no thomas e johnston big_number -- big_number docket no big_number -- big_number eric t johnston big_number big_number --- docket no by answer respondent also asserted increased deficiencies and penalties in docket nos and these consolidated cases are presently before the court on two motions filed by respondent respondent filed a motion for partial summary_judgment with respect to docket nos and and a motion in limine with respect to docket nos and a hearing was subsequently held and these motions were taken under advisement pursuant to orders of the court petitioners thereafter filed an opposition to each of respondent’s motions and respondent filed responses to petitioners’ objections unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background the information below is based upon examination of the pleadings moving papers responses and attachments submitted in connection with these cases factual recitations are meant to provide context for our analysis of respondent’s motions and endeavor to set forth matters that would appear not to be in dispute they do not however constitute findings_of_fact for a subsegquent trial estrella properties ltd prior to and during the years at issue thomas e johnston mr johnston was involved in the real_estate development business as relevant herein he conducted certain of his real_estate activities through his wholly owned corporation sea-aire properties inc sea-aire in the mid-1970s mr johnston through sea-aire became involved in estrella properties ltd estrella a california limited_partnership estrella had been - - established to develop a portion of the forster ranch’ in san clemente california from date through date ownership of estrella was distributed as follows partner name interest percentage interest type shannon developers inc percent general leo a fitzsimon percent general borg-warner equity corp percent limited sea-aire properties inc percent limited shannon developers inc shannon a corporation wholly owned by darrel s spence was also designated as the managing general_partner leo a fitzsimon received the ownership_interest reflected above after having been employed for several years as a project manager and engineer for estrella’s development of the forster ranch borg-warner equity corp or a subsidiary without distinction borg-warner had provided the funding used to finance the venture on date the partners in estrella entered a partnership settlement agreement providing for disposition of assets owned by the entity this arrangement was apparently precipitated by dissatisfaction on the part of borg-warner with this property is variously referred to in filings submitted by the parties as both the forster ranch and the forester ranch for convenience we uniformly use the forster terminology tt appears from documents submitted that shannon developers inc may have been known as shannon development co in but had become shannon developers inc by - - the handling of partnership affairs pursuant to the settlement agreement the forster ranch property with the exception of lots referred to as the equestrian lots was sold and the proceeds were applied to reduce the unpaid balance on the funding provided through borg-warner certain other properties were distributed to shannon sea-aire and mr fitzsimon in undivided interests of dollar_figure percent dollar_figure percent and dollar_figure percent respectively these properties included the equestrian lots and the stock of shorecliffs golf course inc shorecliffs shorecliffs held title to a golf course of the same name which had previously been acquired by estrella and the business of which was operated by mr spence s c bquestrian lots ltd following the just-described settlement the equestrian lots were contributed to form s c equestrian lots ltd sce a california limited_partnership sea-aire served as the general_partner through at least date thereafter uppaway investments inc uppaway another entity related to mr johnston seems to have been substituted as general_partner both mr johnston and mr fitzsimon were named as limited the various documents and filings submitted by the parties refer to this entity both as shorecliffs golf course inc and as shorecliff golf course inc the plural form was selected by petitioners and respondent in their memoranda addressing the instant motions and we for clarity adopt the plural throughout our discussion -- - partners of sce in partnership documents mr spence and or shannon were not a promissory note and option agreement dated date and executed by mr johnston on behalf of sea- aire would appear to reflect the sale of shannon’s undivided_interest in the lots to sea-aire sale of shorecliffs golf course by late and continuing through the middle of mr spence was involved in negotiations for the sale of the golf course owned by shorecliffs in this connection a real_estate purchase option was entered for consideration of approximately dollar_figure on date by mr spence on behalf of shorecliffs as optionor and by fon n leong and agie j c chen as optionees in addition to the above negotiations relating to the sale of the assets owned by shorecliffs discussions also ensued during this period among the shorecliffs shareholders with regard to their respective interests in the entity on date a stock sale option agreement was signed by or on behalf of shannon sea-aire and mr fitzsimon the option granted to shannon the right to purchase the shorecliffs stock owned by sea- aire and mr fitzsimon however mr spence and mr johnston purportedly had an oral understanding that sea-aire could choose - to retain its interest in the company shannon did in fact exercise its option to purchase the shorecliffs stock owned by mr fitzsimon sea-aire on the other hand retained its interest in shorecliffs on date mr spence and mr johnston met with attorney thomas j o’keefe to discuss matters relating to the pending sale of the shorecliffs golf course after certain extensions and modifications of the terms contemplated by the date option agreement a sale of the golf course ultimately closed on date the buyers were l h c investments fon n leong and ruth li shu leong the total purchase_price of between dollar_figure and dollar_figure million was paid in part by a dollar_figure million promissory note secured_by deed_of_trust state court litigation the foregoing transactions eventually resulted in two suits filed by mr fitzsimon in the superior court of the state of california county of orange the first fitzsimon v s c equestrian lots ltd no cal super ct date was brought in february of against among others sce mr johnston sea-aire uppaway eric johnston mr spence shannon and shorecliffs the complaint set forth causes of action based on grounds such as fraud intentional misrepresentation breach of contract breach of fiduciary duty negligence and conversion as most relevant for purposes of the motions now at bar the complaint alleged that mr johnston and mr spence fraudulently induced mr fitzsimon to relinquish his interest in shorecliffs shortly before the multimillion-dollar sale and that mr fitzsimon was deprived of profits from the sce venture on account of self-dealing transactions and diversion of proceeds by other partners requested relief included damages imposition of constructive trust declaratory relief injunctive relief dissolution of partnership and accounting following waiver by the parties of a jury a bench trial began in late june of the johnstons and their related entities were represented by counsel the superior court thereafter rendered its findings in a special verdict form executed on date among other things the court found that mr spence shannon mr johnston and sea-aire intentionally defrauded mr fitzsimon in connection with sale of the shorecliffs golf course the special verdict also included a finding that mr spence was an alter ego of shannon and that mr johnston was an alter ego of sea-aire and uppaway as regards the equestrian lots dispute it was stipulated that sce should be dissolved and a final accounting conducted an accounting referee was appointed by the court to provide recommendations on the accounting matters after extensive comment from the parties the court on date entered its judgment addressing both the shorecliffs and the sce --- - transactions mr fitzsimon was awarded compensatory_damages against mr spence mr johnston and their related entities as well as punitive_damages against mr spence and shannon a constructive trust was imposed on the dollar_figure million note secured_by deed_of_trust the ruling with respect to alter ego status was also explicitly reiterated the judgment was appealed by mr johnston and his related entities to the court of appeal of the state of california fourth appellate district division three fitzsimon v s c equestrian lots ltd no g0o18290 cal ct app date the appellate court affirmed in an unpublished opinion filed on date and the decision became final with issuance of a remittitur by the court of appeal on date the second suit brought by mr fitzsimon fitzsimon v good wildman hegness walley no cal super ct was an action against mr o’keefe and his firm for professional malpractice fraud and spoliation of evidence before trial the defendants brought several motions in limine to exclude documents and testimony including notes made by mr o’keefe at the date meeting the trial_court ruled that the materials were protected by the attorney-client_privilege on grounds that the materials submitted by the parties do not divulge any specific dates of relevant action by the superior court in this case it seems likely however that the suit would have been filed and the nonsuit judgment entered see infra text in -- - the privilege was not waived by deposition or trial testimony in the earlier case and the crime-fraud exception was inapplicable after these rulings the parties stipulated to a nonsuit judgment in order to permit appeal the appellate court in an unpublished opinion filed on date affirmed fitzsimon v good wildman hegness walley no goq20125 cal ct app date discussion i motion in limine respondent’s motion in limine asks the court to enter an order in advance of trial ruling that petitioner thomas e johnston is not entitled to assert attorney-client_privilege to prevent his former attorney thomas o’ keefe from testifying about or producing records pertaining to certain confidential communications made by petitioner during the course of the representation framed more narrowly respondent’s request is principally concerned with notes made by mr o’keefe regarding the date meeting with mr johnston and mr spence respondent alleges that these notes are not protected by the attorney-client_privilege on three alternative grounds waiver by petitioners’ having placed the nature of attorney- client communications at issue through claimed reliance on counsel’s advice waiver by mr o’keefe’s having testified about privileged matters during proceedings in superior court prior to claiming the privilege and the crime-fraud exception applicable due to participation by mr o’keefe in mr johnston’s scheme to defraud mr fitzsimon of his interest in the shorecliffs golf course a applicable law as a threshold matter we address the question of governing law in general sec_7453 and rule a provide that tax_court proceedings are to be conducted in accordance with the rules of evidence applicable in trials without a jury in the united_states district_court for the district of columbia consistent with this directive we observe the federal rules of evidence rule of the federal rules of evidence controls issues of privilege and specifies as follows except as otherwise required by the constitution of the united_states or provided by act of congress or in rules prescribed by the supreme court pursuant to statutory authority the privilege of a witness person government state or political_subdivision thereof shall be governed by the principles of the common_law as they may be interpreted by the courts of the united_states in the light of reason and experience however in civil actions and proceedings with respect to an element of a claim or defense as to which state law supplies the rule_of decision the privilege of a witness person government state or political_subdivision thereof shall be determined in accordance with state law the foregoing rule establishes a structure where issues concerning application of the attorney-client_privilege in the adjudication of federal_law are governed by federal common_law 974_f2d_127 9th cir see also 491_us_554 129_f3d_681 lst cir 72_f3d_1418 9th cir 546_f2d_1072 3d cir conversely state attorney-client_privilege rules apply where the underlying cause of action rests on state law 32_f3d_851 3d cir petitioners argue that the cases at bar involve the latter situation petitioners claim the issue here is not whether petitioner has waived his attorney-client_privilege in the within u s tax_court proceeding involving federal statutes of the internal_revenue_code the issue here is whether petitioner waived his attorney-client_privilege in fitzsimon v s c kgquestrian et al a state court_proceeding involving causes of action under the laws of the state of california we however disagree the matter before us is a redetermination of petitioners’ federal_income_tax liabilities under title_26 of the united_states_code it therefore falls squarely within the above-described parameters for an adjudication of federal_law moreover contrary to petitioners’ suggestion the issue here 1s precisely whether the privilege has been waived for purposes of this tax_court proceeding regardless of whether it was waived for purposes of earlier litigation in california although certain of respondent’s bases for contending that the privilege is inapplicable here stem from conduct occurring before or considered by the state courts this fact does not transform the federal tax nature of or inject any state law cause of action into the present proceeding we also point out that one of the grounds relied upon in respondent’s motion wherein petitioners are alleged to have placed communications at issue by their litigation posture in this court deals exclusively with what has transpired before us we conclude that federal common_law governs b analysis as construed under federal common_law the attorney-client_privilege exists to encourage full and frank communication between attorneys and their clients and thereby promote broader public interests in the observance of law and administration of justice 449_us_383 the privilege applies to communications made in confidence both by a client to an attorney for the purpose of obtaining legal advice and by an attorney to a client where containing legal advice or revealing confidential information on which the client seeks advice id pincite 104_tc_677 93_tc_521 73_tc_1163 affd 673_f2d_1062 9th cir the burden of establishing that the attorney-client_privilege is applicable to particular communications or documents rests with the party asserting the privilege clarke v am commerce natl bank supra pincite bernardo v commissioner supra pincite as previously indicated one of the grounds on which respondent alleges that mr o’keefe’s notes are not protected here is that petitioners waived the privilege by claiming reliance on advice of counsel this contention invokes the doctrine_of what is referred to as implied waiver 129_f3d_143 d c cir 43_f3d_1322 9th cir while the precise reach of the theory can be a subject of some controversy courts typically employ some version of one of several general approaches see eg 136_f3d_695 10th cir cataloging various standards zenith radio corp v united_states 764_f2d_1577 fed cir same these include the so-called automatic waiver rule under which a party automatically waives the privilege by asserting a claim or defense to which otherwise privileged matter is relevant see 22_frd_266 s d n y a balancing test that weighs the need for discovery against the need to protect the secrecy of the communication see 838_f2d_13 lst cir the three-pronged -- - test of 68_frd_574 e d wash and a purportedly more restrictive test where waiver is effected only if a litigant directly injects an attorney’s advice into issue see rhone-poulenc rorer inc v home indem co supra pincite- on the facts of the instant cases it would appear that the same result would obtain under any of the foregoing approaches we observe however that the approach of hearn v rhay supra has been both discussed with approval by the united_states district_court for the district of columbia whose rules of evidence are applicable under sec_7453 see 94_frd_246 d d c and explicitly adopted by the court_of_appeals for the ninth circuit the venue for appeal in these cases see 169_f3d_1189 9th cir this court too has previously quoted hearn v rhay supra with positive implication karme v commissioner supra pincite hearn v rhay supra pincite sets forth the following three factors which must be extant for a finding of implied waiver assertion of the privilege was a result of some affirmative act such as filing suit by the asserting party through this affirmative act the asserting party put the protected information at issue by making it relevant to the case and application of the privilege would have denied the opposing party access to information vital to his defense -- - to similar effect this court stated in bernardo v commissioner supra pincite fn ref omitted that the taxpayers did not impliedly waive the privilege where they did not affirmatively raise a claim that can only be effectively disproven through the discovery of attorney-client communications given this precedent and sec_7453 we structure our discussion here within the three criteria of the foregoing test the statutory notices issued to mr johnston determine deficiencies and sec_6663 fraud penalties for each of the years and after petitions were filed in these cases respondent submitted answers affirmatively setting forth the facts upon which respondent relied in support of the fraud determinations as required by rule b with respect to issues on which respondent bears the burden_of_proof mr johnston in accordance with rule b then followed with replies denying the majority of respondent’s affirmative allegations the replies also included additional material addressing affirmative defenses the reply relating to mr johnston’s tax_year stated by way of affirmative defense to the matters affirmatively alleged by respondent in its answer petitioners allege as follows in preparing petitioner’s returns for petitioners relied upon advice of qualified experts for the underlying information developed and reported on petitioner’s income_tax return for a nearly identical reference to the advice of qualified experts was made in the reply dealing with the and tax years it is on the above-gquoted statement pertaining to that respondent bases contentions of implied waiver petitioners’ response to respondent’s argument consists in its entirety of the paragraph reproduced below respondent argues p that the petitioner relied on advice of counsel in his defense of the within proceeding in his reply referring to qualified experts assisting him in preparing his tax_return however the petitioner’s reference in his reply to qualified experts assisting him was his accountant who assisted him in the filing of his form 1040x for the calendar_year 1-r he does not refer to a lawyer therefore there has been no defense of advice of counsel and respondent’s argument is misplaced it is within the just-described context that we turn to consideration of the three requirements for implied waiver as previously indicated the first mandates that the privilege be asserted as the result of some affirmative act here mr johnston asserted reliance on qualified experts as an affirmative defense to respondent’s fraud_penalty allegations in hearn v rhay supra pincite the plaintiff brought suit claiming that his civil rights were violated during his incarceration ina state penitentiary the defendants asserted the affirmative defense of qualified immunity based upon having acted in good_faith and the plaintiff sought discovery of legal advice the defendants received with respect to his confinement -- - id pincite in those circumstances the court held that asserting the privilege in furtherance of an affirmative defense satisfied the first element for qualified waiver id pincite other courts have similarly opined that raising affirmative defenses can result in a waiver of the attorney-client_privilege the united_states district_court for the district of columbia for instance has refused to uphold the privilege where the defense of good_faith reliance was affirmatively pleaded by the party seeking to use the attorney-client_privilege as a shield against discovery united_states v exxon corp supra pincite accordingly the first requisite is met here if mr johnston’s reference to qualified experts is deemed to encompass legal counsel we conclude that to now narrow advice of qualified experts solely to assistance received from the accountant aiding mr johnston in preparing his amended_return would be to support a belated characterization belied by the record we initially note that mr johnston’s reply for the tax_year was filed on date petitioners’ opposition to the motions in limine was filed on date more than three and one-half years later in addition the incongruity between the original plural experts and the subsequent singular accountant is difficult to reconcile moreover petitioners elsewhere in the opposition state thomas o’ keefe esq a certified tax specialist represented the petitioner as tax counsel rendering tax_advice over a period of many years and in particular in the period during which events occurred that are raised in respondent’s motion in limine herein to similar effect petitioners remark that thomas o’ keefe esq a certified tax specialist had been a long time attorney for mr johnston and entities owned and controlled by him and at yet another location characterize mr o’keefe as long time tax counsel of petitioner mr johnston additionally the bill from mr o’keefe to shorecliffs and mr johnston for legal fees incurred in june of contains the following description dated meeting with tom johnston darrell spence and frank nish re shorecliffs review of sale transaction prepared demand on escrow and notice and acknowledgement sic regarding earth subsidence issues to buyer tax research and strategy planning regarding basis installment deal sub-s and exchange issues there is also the fact that income from the shorecliffs sale was reported on neither the original nor the amended return hence to the extent that reliance on expert advice can excuse the alleged fraudulent failure to report this transaction such reliance was not only or in the first instance on the accountant aiding in preparation of the amended_return we are satisfied - - that petitioners’ affirmative defense contemplated more than just the cited accountant and is appropriately read to include mr o’ keefe who concededly provided tax_advice in the second requirement asks whether through this affirmative act the asserting party puts the protected information at issue by making it relevant to the case this element too has been satisfied here as the court_of_appeals for the ninth circuit explained in an analogous context to the extent that the defendant claims that its tax position is reasonable because it was based on advice of counsel the defendant puts at issue the tax_advice it received 974_f2d_1156 9th cir likewise petitioners seek to defend against the fraud allegations on grounds of reliance on experts that defense places at issue the tax_advice mr johnston received with respect to his return petitioners have also admitted that mr o’ keefe rendered tax_advice to mr johnston during in addition the california appellate court’s unpublished opinion in fitzsimon v good wildman hegness walley no g020125 slip op pincite cal ct app date contains the following statement our review of the exhibits demonstrates there is substantial evidence for the trial_court to have concluded defendants were hired by plaintiff’s partners and to obtain tax_advice and to research tax_liability issues concerning a real --- - estate sale given these circumstances petitioners by raising the affirmative defense of reliance must be said to have placed at issue in the present proceeding all tax_advice received with respect to the transactions in dispute including communications with mr o’ keefe finally the third inquiry is directed toward whether allowing the privilege would deny the opposing party access to information vital to its defense the courts of appeals have cautioned that privileged communications do not become discoverable where they simply are relevant to issues raised in the litigation or where they are only one of several forms of indirect evidence about an issue united_states v amlani f 3d pincite frontier ref inc v gorman-rupp co f 3d pincite zenith radio corp v united_states f 2d pincite- rather the information must be vital hearn v rhay f_r d pincite such that it would be manifestly unfair to deny access due to consequent prejudice to the opposing party’s defense home indem co v lane powell moss miller f 3d pincite7 stated otherwise the attorney-client_privilege may not be used both as a sword and a shield chevron corp v pennzoil co supra pincite in connection with the affirmative defense posture presented in hearn v rhay supra pincite the court explained that one result of asserting the privilege has been to deprive plaintiff -- - of information necessary to ‘defend’ against defendants’ affirmative defense for the protected information is also germane to plaintiff’s burden of proving malice or unreasonable disregard of his clearly established constitutional rights the analogous scenario in united_states v exxon corp f_r d pincite led the court to observe as follows exxon’s affirmative defenses necessarily revolve around whether exxon did in fact primarily or solely rely upon a particular doe regulation or communication when the company made its pricing decisions thus the only way to assess the validity of exxon’s affirmative defenses voluntarily injected into this dispute is to investigate attorney-client communications where exxon’s interpretation of various doe policies and directives was established and where exxon expressed its intentions regarding compliance with those policies and directives a parallel situation exists here under sec_7454 and rule b respondent bears the burden of establishing fraud by clear_and_convincing evidence petitioners have asserted reliance on professionals as an affirmative defense to the fraud allegations to defend against this defense respondent must show that such reliance either was unreasonable or did not in fact occur respondent can do so only through knowledge of what tax_advice mr johnston received and such would include communications from mr o’ keefe additionally having invoked reliance on experts petitioners cannot now be entitled selectively to withhold communications from particular experts especially those who petitioners concede - - provided tax_advice while allowing communications from others to be disclosed rebuttal of the affirmative defense will depend on the sum of tax_advice received on the disputed transactions respondent will be prejudiced if only portions presumably those not detrimental to petitioners’ position are available to rephrase a conclusion of the court_of_appeals for the ninth circuit petitioners cannot invoke the attorney-client_privilege to deny respondent access to the very information that respondent must refute in order to demonstrate the unreasonableness or nonexistence of the claimed reliance chevron corp v pennzoil co supra pincite doing so would engender precisely the sort of unfairness that the implied waiver doctrine was devised to avoid we therefore hold that all three elements of the hearn v rhay supra test for implied waiver have been established we shall grant respondent’s motion in limine on this basis furthermore since we reach our ruling based solely on petitioners’ posture and defenses before this court we need not consider the potential impact of the state court decision in fitzsimon v good wildman hegness walley supra which addressed only respondent’s alternative grounds of waiver by disclosure and the crime-fraud exception -- - il motion for partial summary_judgment respondent’s motion for partial summary_judgment asks that petitioners be collaterally estopped from relitigating the following issues allegedly determined in fitzsimon v s c equestrian lots ltd no cal super ct date mr johnston intentionally defrauded mr fitzsimon of his interest in the shorecliffs golf course mr spence and mr johnston sold the shorecliffs golf course to a third party for dollar_figure million mr spence and mr johnston kept the proceeds from the sale mr spence’s and mr johnston’s combined basis in the shorecliffs golf course did not exceed dollar_figure mr fitzsimon’ sec_23 81-percent share of the cash generated by the shorecliffs sale after adjustments for certain amounts actually paid to mr fitzsimon pursuant to the fraudulent stock_option sale agreement was dollar_figure during the year mr spence had no interest in the sce partnership sea-aire and uppaway are alter egos of mr johnston during the year mr johnston’s total partnership_interest in the sce partnership was dollar_figure percent consisting of - a 19-percent interest in his name and a 5-percent interest in the name of uppaway that was attributable to mr johnston personally during the year mr johnston’s distributable share of sce partnership net_income was dollar_figure consisting of dollar_figure for hi sec_71 19-percent personal_interest and dollar_figure for the 5-percent interest of sea-aire uppaway and mr johnston’s distributive_share of sce’s net_loss for was dollar_figure petitioners dispute each of the foregoing points a standard for summary_judgment rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 88_tc_1577 facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary - - judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d b standard for collateral_estoppel collateral_estoppel exists for the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 see also 440_us_147 439_us_322 in general the doctrine_of collateral_estoppel also referred to as issue preclusion forecloses relitigation of issues actually litigated and necessarily decided in a prior suit parklane hosiery co v shore supra pincite n meier v commissioner supra pincite 90_tc_162 affd 904_f2d_525 9th cir this court expanding upon three factors identified by the supreme court in montana v united_states supra pincite has set forth five prerequisites necessary for the application in factual contexts of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction -- p7 - collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation peck v commissioner supra pincite citations omitted additionally where collateral_estoppel premised on a state court_proceeding is sought to be used offensively in federal court reference is made to the controlling state law to determine the propriety of such offensive use 103_tc_501 california courts have sanctioned use of offensive collateral_estoppel see imen v glassford cal rptr cal estate of gump v gump cal rptr 2d cal ct app c analysis having considered the state of the record in these cases the points as to which respondent would have us apply collateral_estoppel and the matters which could remain for trial we conclude that the purposes of the doctrine would not be served at this juncture by resort to issue preclusion on a fundamental level as previously discussed collateral_estoppel exists to prevent unnecessary and redundant litigation yet given the particular facts under review we see little to be gained when measured against this standard - - the facts pertaining to the shorecliffs transaction are closely intertwined with each other as are those relating to the sce partnership consequently to the extent that any of the related matters must be litigated much of the evidence and argument will of necessity go to the relevant transactions as a whole because we are satisfied after review of the record that at least a majority of the above-enumerated points lacks the requisite basis for issue preclusion it becomes apparent that significant redundancy is unavoidable furthermore cognizant of the rather unconventional nature of the california trial court’s disposition in the form only of a special verdict and judgment and the otherwise troublesome state of the record in these cases we cannot take lightly the principle that issue preclusion must be applied carefully so that fairness to litigants is not compromised for efficiency and economy 109_tc_235 see also 167_f2d_607 3d cir such a rule_of public policy collateral_estoppel must be watched in its application lest a blind adherence to it tend to defeat the even firmer established policy of giving every litigant a full and fair day in court hence absent a clearer picture of what transpired in state court and in light of the interdependence of many pertinent matters we believe appropriately dealt respondent’s motion to reflect the - - that the issues in these cases are more with in a unified manner we thus will deny for partial summary_judgment foregoing appropriate orders will be issued granting respondent’ s motion in limine in all docket nos and denying respondent’s motion for partial summary_judgment in docket nos and
